 FRAENKEL WHOLESALE FURNITUREFraenkelWholesale Furniture Company,IncandFurnitureWorkersDivision,Local 282,Interna-tionalUnion of Electronic,Electrical,Salaried,Machine and FurnitureWorkers,AFL-CIOCase 26-RC-7008December 30, 1988DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSThe National Labor Relations Board, by a threemember panel, has considered objections to anelection held February 12, 1988, and the hearingofficer's report recommending disposition of themThe election was conducted pursuant to a Stipulated Election Agreement The revised tally of ballotsshows 49 for and 48 against the Petitioner, with nochallenged ballots iThe Board has reviewed the record in light ofthe exceptions and brief, has adopted the hearingofficer's findingsz and recommendations, and findsthat a Certification of Representative should beissuedWe agree with the hearing officer, for the fol-lowing reasons, that the Employer's Objections 8,9, and 10 relating to the conduct of Union AgentsGeraldine Crutcher and James Franklin be over-ruled It is undisputed that Crutcher and Franklinare agentsof the Union On the afternoon of Feb-ruary 10, 1988, they were engaged in an incidentwith employee Earnie Williams in which Williamsexpressedantiunionviews to them and then pulleda pistol from his jacket and threatened to use it onCrutcherLater that day, Crutcher went to thepolicedepartment and swore out a complaintagainstWilliamsThe following evening Williamswas arrested at his home pursuant to a warrantissued on that complaint He was released the next'The original tally of ballots showed 48 votes for and 40 votes againstthe Petitionerwith 9 challenged ballots On February 19 1988 both thePetitioner and the Employer filed timely objections to conduct affectingthe results of the election On July 22 1988 the Board issued a Decisionand Order directing that the nine challenged ballots be opened andcountedThe Board further directed that if the revised tally of ballotsdisclosed that the Petitioner received a majority of the valid ballots thePetitioner be allowed to withdraw its Objection 4 and that the Employer s Objections 8 9 and 10 be decided on the basis of record testimonyA hearing was held on August 22 1988 to receive evidence on Employer s Objections 8 9 and 10 The hearing officer issued his recommendabons on September 20 19888The Employer has excepted to some of the hearing officer s credibility findingsThe Board s established policy is not to overrule a heanngofficers credibility resolutions unless the clear preponderance of all therelevant evidence convinces us that they are incorrectStretch Tex Co118 NLRB 1359 1361(1957)We find no basis for reversing the findingsIn adopting the heanng officers recommendation to overrule the objectionswe do not rely on the hearing officers speculation about whatWilliams would have testified to concerning his conversation with employee Black had he been recalled241morning and returned to work where employeestaunted him with chants of "jailbird " He voted inthe election that afternoonThe hearing officer found, and we agree, thatcontrary to the Employer's contention, Franklinand Crutcher did not cause Williams to be arrestedbecause he did not support the Union or to interferewith or prevent Williams from voting in theelectionThe hearing officer then went on to deter-mine whether the arrest, regardless of the fact thatitwas legally caused by Williams' assault onCrutcher, was objectionable In resolving this issuethe hearing officer used the "third party test" (i e ,whether the conduct created an atmosphere of fearand reprisal rendering a free election impossible)3and determined that the arrest did not create suchan atmosphereThe Employer excepts, arguingthat the hearing officer applied the wrong standardin analyzing the incident because the conduct ofunion agents and not that of third parties is at issuehereWe find merit in this exception, but nevertheless conclude that even under the standard for con-duct of union agents, the Employer's objectionsmust be overruledThe correct standard to be applied is whetherthe conduct reasonably tends to interfere with theemployees' free and uncoerced choice 4 It is clearthat Crutcher and Franklin caused Williams to bearrested because he threatened them with a gunEven though the news of the incident was wide-spread and not all the employees believed that Wil-liamshad pulled a gun, all employees were awarethatWilliams' arrest was due to the gun incidentIndeed, the brandishing of a gun is an act that employees would reasonably expect to be reported tothe police There is no allegation or evidence thatthe Union threatened to cause or caused any otherbargaining unit employees to be arrested In sum,the union agents' actions were perceived, andcould only reasonably be perceived, as directeduniquely to the gun incidentIt is,therefore, un-likely that the employees were coerced in theirelection choice out of fear of being arrested Applying the proper standard to facts at hand, we findthat the unionagents'conduct was not objection-able and thus we overrule the Employer's objec-tions and order that a Certification of Representative issueCERTIFICATION OFREPRESENTATIVEIT IS CERTIFIED that a majority of the valid ballots have been cast for FurnitureWorkersDivision,3Diamond State Poultry Co107 NLRB 3 6 (1953)4 Pepsi Cola Bottling Co289 NLRB 736 (1988)292 NLRB No 35 242DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDLocal 282,International Union of Electronic, Elec-trical,Salaried,Machine and Furniture Workers,AFL-CIO andthat it is the exclusive collectivebargaining representative of the employees in thefollowing appropriate unitAll production,warehouse,and maintenanceemployees including truck drivers,employedby FraenkelWholesale Furniture Co, Incd/b/a Fraenkel Bedding Company and Fraen-kelWholesale Furniture Co at its Memphis,Tennessee,locations,who were employedduring the payroll period ending January 1,1988, excluding all office clerical, watchmen,guards, foremen, and supervisors as defined inthe Act